


116 S5046 IS: Rural Investment Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5046
IN THE SENATE OF THE UNITED STATES

December 17, 2020
Mr. Barrasso (for Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To amend the Consolidated Farm and Rural Development Act to authorize the contracting of functions under the Rural Business Investment Program, and for other purposes.


1.Short titleThis Act may be cited as the Rural Investment Act of 2020. 2.Contracting of functionsSubtitle H of the Consolidated Farm and Rural Development Act is amended by inserting after section 384P (7 U.S.C. 2009cc–15) the following:

384Q.Contracting of functions
(a)In generalNotwithstanding any other provision of law, to carry out the day-to-day management and operation of the program authorized by this subtitle on behalf of the Secretary, the Secretary shall enter into an interagency agreement under section 1535 of title 31, United States Code, with the Administrator of the Small Business Administration. (b)FundingThe costs incurred by the Administrator of the Small Business Administration under an agreement entered into under subsection (a) shall be reimbursed in accordance with section 1535 of title 31, United States Code, from amounts made available under section 384S..
3.Appropriation
(a)In generalThere is appropriated, from amounts in the Treasury not otherwise appropriated, $1,000,000,000 to carry out the Rural Business Investment Program established under subtitle H of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc et seq.). (b)RequirementNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture, in coordination with the Administrator of the Small Business Administration, shall issue commitments to purchase, or to guarantee the timely payment of all principal and interest as scheduled on, debentures issued by rural business investment companies under subtitle H of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc et seq.).

